298 S.W.3d 590 (2009)
Keith L. GORDON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92678.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Alexandra Johnson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 245 S.W.3d 266.

ORDER
PER CURIAM.
Keith Gordon (Movant) appeals from the motion court's Findings of Fact, Conclusions of Law and Judgment denying his Rule 29.15 Motion to Vacate, Set Aside, or Correct the Judgment and Sentence without an evidentiary hearing. Movant sought to vacate his convictions for one count of attempt to manufacture a controlled substance, Section 195.211 RSMo. 2000,[1] and for one count of possession of drug paraphernalia with intent to test methamphetamine, Section 195.233, for which he was sentenced as a prior offender *591 to concurrent terms of eight years and four years' imprisonment, respectively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.